GREENE, Judge,
dissenting.
As I believe the dog kennel operated by respondents was a commercial kennel, I dissent.
Because the facts are not in dispute, the issue of whether respondents’ dog kennel was either a private or a commercial kennel presents a question of law and is reviewable de novo by this Court. See Ayers v. Bd. of Adjustment for Town of Robersonville, 113 N.C. App. 528, 530, 439 S.E.2d 199, 201, disc. review denied, 336 N.C. 71, 445 S.E.2d 28 (1994). If the decision of the Board constitutes an error of law, that decision must be reversed. Id. at 531, 439 S.E.2d at 201. Construction of an ordinance by a board is entitled to “some deference,” provided, however, the construction is “within the bounds of the law.” CG&T Corp. v. Bd. of Adjustment of Wilmington, 105 N.C. App. 32, 39, 41, 411 S.E.2d 655, 659-60 (1992).
In this case, a commercial kennel is defined in the Ordinance as one “used for the breeding or storage of animals for sale or for the training or overnight boarding of animals for persons other than the occupant of the lot.” Mecklenburg County, N.C., Mecklenburg County Zoning Ordinance § 2.201 (Jan. 1992) [hereinafter Ordinance]. A private kennel is defined as one “not operated on a commercial basis.” Id.
Because respondents own the dogs until the time of their adoption, the determinative issue is thus whether respondents kept the dogs “for sale.”1 I agree with the majority’s definition of “sale” as a *61“contract transferring the absolute or general ownership of property from one person or corporate body to another for a price (as a sum of money or any other consideration).” Meriam Webster’s Third New International Dictionary 2003 (1968). Because the dogs were held for adoption and the persons adopting the dogs were required to abide by numerous provisions contained in an “Adoption Contract” (the contract),2 consideration was given in exchange for receipt of the dogs. See Helicopter Corp. v. Realty Co., 263 N.C. 139, 147, 139 S.E.2d 362, 368 (1964) (any benefit or right to the promisor or any forbearance, detriment, or loss to the promisee is valid consideration). Accordingly, the dogs were kept “for sale,” which qualifies the kennel as a “commercial” kennel. Thus, the Board’s decision to the contrary was not within the bounds of the law. See CG&T, 105 N.C. App. at 41, 411 S.E.2d at 660. Consequently, the trial court correctly reversed the decision of the Board, and the trial court’s decision should be affirmed.

. I acknowledge the Ordinance does define the term “commercial use” as “[a]n occupation, employment, or enterprise that is carried on for profit by the owner.” Ordinance § 2.201. This term is not used in the kennel section of the Ordinance, although it is used in other sections. For example, the Ordinance defines a boarding *61stable as “[a] building in which horses are kept for commercial use including boarding, hire, sale or show.” Id. (emphasis added). As the kennel section of the Ordinance has its own definition for “commercial,” it is not appropriate to use the “commercial use” definition to determine the meaning of a “commercial” kennel.


. The contract employed by respondents reads in pertinent part: “In consideration of a donation of $_. . . HALO agrees to deliver unto the Adopter, the following described animal.” In addition, the contract contains numerous conditions, failure of which to comply with reverts ownership to HALO at its election. The animal must be spayed or neutered within a certain time frame; regular contact with a veterinarian is required, including provision of health check-ups, inoculations, and heartworm prevention; the Adopter must agree never to abandon the animal, release the animal to a pound, or permit the animal’s use in scientific experiments; the Adopter must provide a suitable fenced yard and may never tie or chain an outdoor dog; the Adopter must not place the animal in the back of an open vehicle; HALO has the right to inspect the Adopter’s home and surroundings before and after the adoption and can remove the animal immediately upon finding unsuitable conditions; if the Adopter no longer wishes to keep the animal, the Adopter cannot place the animal with someone else but must give it back to HALO; finally, if the animal is ever picked up by animal control, ownership automatically reverts to HALO.